Citation Nr: 1047778	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-18 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 
1953.  He died in January 2008.  The appellant is his surviving 
spouse.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a July 2008 rating decision in which the RO, in pertinent part, 
denied the appellant's claim for service connection for the cause 
of the Veteran's death.  

Although the appellant was scheduled for a Travel Board hearing 
before the undersigned Acting Veterans Law Judge at the RO in 
September 2010, she failed to appear.  The hearing notice was not 
returned as undeliverable, and no further communication was 
received from the appellant or her representative regarding the 
hearing request or her failure to appear.  Thus, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that all notification action needed to fairly 
adjudicate the appellant's request for service connection for the 
cause of the Veteran's death has not been accomplished.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002)(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request that 
a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that in a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In an April 2008 pre-rating letter, the RO gave notice consistent 
with the requirements of Pelegrini.  However, this notice failed 
to satisfy the three requirements for VCAA notice in the context 
of a claim for DIC benefits, as outlined in Hupp.  Hupp, 21 Vet. 
App. at 352-53.  As the RO has failed to provide proper VCAA 
notice, this should be done on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send the appellant and her 
representative, a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  In particular, the letter should 
contain a statement of the conditions for 
which the Veteran was service connected at 
the time of his death, an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition, and 
an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service-
connected consistent with the decision in 
Hupp, cited to above. 

2.  After completing 1 above, and any 
additional notification and development 
deemed warranted, readjudicate the claim 
for service connection for the cause of the 
Veteran's death in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
furnish to the appellant and her 
representative an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford her the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



